                                                                       JS-6
1
2
3
4
5
6                                 UNITED STATES DISTRICT COURT
7                                CENTRAL DISTRICT OF CALIFORNIA
8
9      KOMEI SHIKIYA,                             CASE NO.: EDCV 20-358-GW-KKx
10
                          Plaintiff,              ORDER ON JOINT STIPULATION
11                                                REGARDING DISMISSAL WITH
                v.                                PREJUDICE
12
13     WELLS FARGO BANK, N.A.;
14     QUALITY LOAN SERVICE CORP.;                [The Hon. George H. Wu]
       and DOES 1 through 50 inclusive
15
16                        Defendants.

17
18
19
20
21
22
23
24
25
26
27
28
     94000/FR0026/02242211-1                                 CASE NO.: EDCV 20-358-GW-KKX
                                              1                        ORDER RE DISMISSAL
1              Pursuant to the terms of a confidential settlement agreement effective March
2 5, 2020, between plaintiff and defendant Wells Fargo Bank, N.A., the joint
3 stipulation of dismissal executed and filed by all parties, and good cause appearing,
4 IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
5              1.       The above-entitled action is dismissed with prejudice as to all
6 defendants;
7              2.       The Court retains jurisdiction to enforce the terms of the settlement
8 agreement between plaintiff and defendant Wells Fargo Bank, N.A.;
9              3.       Each party shall bear their own fees and costs; and
10             4.       The Court shall close its file.
11
12
13
14 DATED: March 19, 2020
                                                    HON. GEORGE H. WU
15                                                  UNITED STATES DISTRICT JUDGE.
16
17
18
19
20
21
22
23
24
25
26
27
28
     94000/FR0026/02242211-1                                         CASE NO.: EDCV 20-358-GW-KKX
                                                    2                          ORDER RE DISMISSAL
 1                                   CERTIFICATE OF SERVICE
 2        I, the undersigned, declare that I am over the age of 18 and am not a party to
   this action. I am employed in the City of Pasadena, California; my business
 3 address is Anglin, Flewelling, Rasmussen, Campbell & Trytten LLP, 301 N. Lake
 4 Avenue, Suite 1100, Pasadena, California 91101-4158.
 5             On the date below, I served a copy of the foregoing document entitled:
 6                                 ORDER ON JOINT STIPULATION
 7                             REGARDING DISMISSAL WITH PREJUDICE

 8 on the interested parties in said case as follows:
 9                              Served By Means Other than Electronically
                                    Via the Court’s CM/ECF System:
10
11
                         Plaintiff, Pro Se                  Attorneys for Defendant
12                                                      Quality Loan Service Corporation
13                     Komei Shikiya
                   35590 Desert Rose Way                      Julie O. Molteni, Esq.
14                Lake Elsinore, CA 92532               Quality Loan Service Corporation
                                                            2763 Camino Del Rio S
15                                                        San Diego, CA 92108-3708
16
17
              BY MAIL: I am readily familiar with the firm’s practice of collection and
18             processing correspondence by mailing. Under that same practice it would be
19             deposited with U.S. Postal Service on that same day with postage fully
               prepaid at Pasadena, California in the ordinary course of business. I am
20             aware that on motion of the party served, service is presumed invalid if postal
               cancellation date or postage meter date is more than one day after date of
21             deposit for mailing in affidavit.
22        I declare under penalty of perjury under the laws of the United States of
23 America that the foregoing is true and correct. I declare that I am employed in
   the office of a member of the Bar of this Court, at whose direction the service
24 was made. This declaration is executed in Pasadena, California on March 18,
   2020.
25
26          Marianne Mantoen                           /s/ Marianne Mantoen
            (Type or Print Name)                         (Signature of Declarant)
27
28
     94000/FR0026/02242211-1                                                        CASE NO.:
                                                    1                  CERTIFICATE OF SERVICE
